          Case 1:18-cv-09128-VSB Document 36 Filed 03/29/19 Page 1 of 1




                                 SABHARWAL & FINKEL LLC
                               Attorneys and Counselors at Law
                                    250 PARK AVENUE, 7TH FLOOR
                                        NEW YORK, NY 10177
                             Tel: (561) 702 9930 Fax: (212) 289-2296
                                    E-MAIL: ROHIT@SABILAW.COM

                                                                       March 29, 2019

VIA ECF
Hon. Vernon S. Broderick, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, New York 10007

Re: ICICI Bank Limited, New York Branch v. Wanlu Zeng, et al., No.: 18-cv-9128 (VSB)

Dear Judge Broderick:

      My firm represents the plaintiff ICICI Bank Limited, New York Branch (“Plaintiff”) in the
above matter.

        Yesterday, March 28, 2019, Plaintiff and defendant Wanlu Zeng (“Zeng”), through
counsel, filed a Stipulation of Voluntary Dismissal (Docket No. 35) (the “Stipulation”). It appears
the Stipulation is ambiguous in that it does specifically state that it applies only to dismissal of the
action against Zeng. This ambiguity came to my notice when the Clerk of Court subsequently
entered a Docket Text referring the Stipulation to Your Honor.

        I write to clarify that the Stipulation applies only to dismissal of the action against Zeng.
Plaintiff is diligently pursuing the action against the other ten (10) defendants, including settlement
discussions with three (3) of those other defendants.

       My apologies, Your Honor, for the ambiguity in the Stipulation.

                                                                       Respectfully,



                                                                       Rohit Sabharwal

cc: Counsel of Record (via ECF)
